Citation Nr: 0302950	
Decision Date: 02/18/03    Archive Date: 02/24/03

DOCKET NO.  00-15 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a dental 
disability, to include gum disease, as secondary to service-
connected disability.

2.  Entitlement to an increased rating for diabetes mellitus, 
currently evaluated as 40 percent disabling.

3.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability, prior to 
December 3, 2000.


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney





WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from June 1987 to April 
1994.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2000 rating decision of the Regional 
Office (RO) that denied the veteran's claims for the 
disabilities at issue.  When this case was previously before 
the Board in June 2001, it was remanded for additional 
development of the record.  Based on the receipt of 
additional evidence, including the reports of Department of 
Veterans Affairs (VA) examinations in June 2002, the RO, by 
rating action dated in October 2002, granted service 
connection for depressive disorder, evaluated as 50 percent 
disabling, effective December 3, 2000 and for left upper 
extremity neuropathy, evaluated as 10 percent disabling, 
effective June 24, 2002.  In addition a total rating based on 
individual unemployability due to service-connected 
disability was granted, effective December 3, 2000.  
Accordingly, the issue of entitlement to a total rating prior 
to that date remains in issue and will be addressed in this 
decision.


FINDINGS OF FACT

1.  The veteran has been granted service connection for 
depressive disorder, evaluated as 50 percent disabling, 
effective December 3, 2000; diabetes mellitus, evaluated as 
40 percent disabling, effective December 20, 1996; and for 
left upper extremity neuropathy, evaluated as 10 percent 
disabling, effective June 24, 2002.  The combined schedular 
evaluation was 40 percent through December 2, 2000, and 70 
percent effective December 3, 2000.  The veteran has been 
determined to be unemployable due to the severity of his 
service-connected disabilities, effective December 3, 2000.

2.  There is no competent medical evidence establishing that 
any dental disability, including periodontitis, is related to 
the veteran's service-connected disabilities.

3.  Diabetes mellitus is manifested by elevated blood sugar 
requiring control by Insulin and a restricted diet, 
productive of no restriction of his activities.

4.  The veteran last worked full time in April 1994.

4.  It has not been shown by competent evidence that, prior 
to December 3, 2000, his service-connected disability was so 
severe as to prevent him from engaging in employment 
consistent with his high school education.


CONCLUSIONS OF LAW

1.  A dental disability, to include gum disease, is not 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a) (2002).

2.  The criteria for a rating in excess of 40 percent for 
diabetes mellitus have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2002).

3.  A total rating based on individual unemployability due to 
service-connected disabilities was not warranted prior to 
December 3, 2002.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.340, 3.341, 4.16 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Recently enacted legislation has eliminated the well-grounded 
claim requirement, has expanded the duty of VA to notify the 
veteran and the representative of the information and 
evidence necessary to substantiate a claim, and has enhanced 
VA's duty to assist a veteran in developing the evidence 
necessary to substantiate a claim.  See Veterans Claims 
Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)).  

VA issued regulations to implement the VCAA in August 2001.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 38 
C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

VA has met its duty to notify and assist in the veteran's 
case.  A rating decision apprised the veteran of the reasons 
and bases for the VA decision.  A statement of the case, and 
supplemental statement of the case, apprised the veteran of 
the law applicable in adjudicating the appeal.  By letter 
dated in April 2002, and in the supplemental statement of the 
case issued in October 2002, the veteran was apprised of the 
pertinent provisions of the VCAA and of that evidence he 
needed to submit and the development the VA would undertake.  
The correspondence reflects that the veteran's representative 
received a copy.  There is no indication that this 
correspondence was returned as undeliverable.  As such, the 
Board finds that the VA's duty to notify the veteran of the 
information and evidence necessary to substantiate his claim, 
as well as the actions expected of him and those the VA would 
provide, have been met.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Regarding VA's duty to assist, the Board notes that the 
claims file contains the veteran's service medical records as 
well as post-service VA treatment records.  The veteran has 
not indicated that there is any additional evidence that 
could be obtained.  Additionally, the record contains a VA 
clinical opinion as to the etiology of the disability at 
issue.  Accordingly, the Board finds that all information and 
evidence have been developed to the extent possible and that 
no prejudice will result to the veteran by the Board's 
consideration of this matter.  See Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993).

	I.  Service connection for a dental disability on a 
secondary basis

Factual background

Of record is information from the American Dental Association 
website that shows that people with diabetes are at a higher 
risk for gum disease.  

VA outpatient treatment records disclose that the veteran was 
seen in June 2000 and reported that the teeth were falling 
out of the right side of his mouth.  In October 2000, the 
veteran stated that he first got out of service, he went to a 
VA medical center and said that he had broken teeth.  He 
claimed that he was turned away.

VA dental records dated in October 2000 disclose that he had 
large, nonrestorable caries on three teeth.  He underwent 
extraction of teeth # 3 and 5.

The veteran was afforded a dental examination by the VA in 
June 2002.  The examiner noted that he reviewed the claims 
folder.  The veteran's dental history was summarized and it 
was indicated that significant dental work was completed 
while the veteran was in service.  A maxillary right partial 
denture, which he had on discharge, was broken shortly after 
service.  It was noted that he had not had a right partial 
denture since then.  The veteran related that he had not had 
significant dental work since service.  He reported that he 
had recently undergone emergency extractions of symptomatic 
maxillary right teeth.  Following an examination, it was 
stated that the veteran had multiple missing teeth, and many 
teeth with deep caries.  It was noted that the gingiva was 
inflamed with plaque and soft debris was present.  The 
periodontist stated that while dental literature supported 
the link between diabetes mellitus and advanced 
periodontitis, the veteran did not show advanced periodontal 
disease.  It was concluded that the veteran's dental problems 
were consistent with the amount of oral debris present.

The veteran has been granted service connection for 
depressive disorder, evaluated as 50 percent disabling; 
diabetes mellitus, evaluated as 40 percent disabling; and for 
left upper extremity neuropathy, evaluated as 10 percent 
disabling.  The combined schedular evaluation is 70 percent, 
and the veteran has been determined to be unemployable, 
effective December 3, 2000.

Analysis

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either caused or 
aggravated by a service-connected disability.  Id; Allen v. 
Brown, 7 Vet. App. 439, 488 (1995) (en banc).

The evidence supporting the veteran's claim includes an 
article that states that there is an increased risk for gum 
disease in people who have diabetes mellitus and the 
veteran's statements, including his testimony at a 
videoconference hearing before the undersigned, that the 
disability of his teeth is due to his service-connected 
diabetes mellitus.  

In contrast, the evidence against the veteran's claim 
consists of a medical opinion by a periodontist.  In this 
regard, the Board emphasizes that following a VA dental 
examination in June 2002, the examiner concluded that the 
veteran did not have advanced periodontitis and that, 
therefore, any dental problems were not related to his 
service-connected diabetes mellitus.  It is significant to 
observe that this opinion was predicated on a review of the 
veteran's claims folder.  The Board concludes that this 
medical opinion is of greater probative value than the 
evidence of record supporting the veteran's claim.  The Board 
notes that the information from the American Dental 
Association is general in nature.  In contrast, the VA 
periodontist predicated his opinion on a clinical examination 
of the veteran and a review of the dental and medical 
records.  He acknowledged the possibility of a relationship 
between the veteran's disability of the teeth and diabetes 
mellitus, but believed that no such relationship was present 
in this case.  The Board finds that the preponderance of the 
evidence is against the claim for service connection for a 
disability of the teeth on a secondary basis.

	II.  An increased rating for diabetes mellitus and a 
total rating based on individual unemployability due to 
service-connected disability prior to December 3, 2002

Factual background

A VA examination for diabetes mellitus was conducted in May 
2000.  The veteran denied having problems with fainting 
because of low blood sugar.  It was reported that he becomes 
dizzy when his blood sugar is low.  He related that he saw a 
physician about two to four times a year for diabetes.  He 
denied having any urinary bladder or bowel dysfunction.  He 
described his symptoms of diabetes as being tired all the 
time, having leg cramps at night and that his teeth were 
rotting.  The veteran reported that he had loss of feeling 
only in his right thumb.  He claimed that his diabetes 
restricted his activities and indicated that he could only 
walk around the yard and that he had trouble standing for a 
very long time.  It was reported that he took Ultra Lente 
Insulin twice a day and regular Insulin three times a day, 
before each meal.  

An examination revealed no abnormality of the eyes.  The arms 
and legs were well formed and had good range of motion and 
power.  There was no edema of the lower extremities.  
Peripheral pulses were 2+ and equal bilaterally.  A 
neurological examination was within normal limits.  The motor 
function in both arms was within normal limits.  Power was 
5/5.  There was no weakness, muscle atrophy or motor deficit.  
The upper extremities were within normal limits.  An 
evaluation of the lower extremities showed excellent motor 
function in both legs.  Power was 5/5.  There was no muscle 
atrophy in either leg on any level.  Sensory examination was 
within normal limits with vibratory sense and 2-point 
discrimination.  A comprehensive metabolic test was normal, 
except for glucose which was 158 mg/dl, and this was noted to 
be in excess of normal.  The diagnosis was diabetes mellitus.

The veteran submitted a claim for a total rating based on 
individual unemployability due to service-connected 
disability in May 2000.  He reported that he had work 
experience as a cook.  He stated that he last worked on a 
full time basis in April 1994.  He stated that he had 
completed high school.  

VA outpatient treatment records dated from 1999 to 2000 have 
been associated with the claims folder.  Elevated glucose 
levels were recorded on laboratory studies in March 1999 and 
throughout 2000.  The veteran was seen  for follow-up of 
diabetes mellitus in March 2000.  It was noted that he 
checked his blood sugar twice daily and that the levels 
averaged 180-220.  It was noted that he walked close to 2.5 
to 4 miles per day.  He indicated that he ate whatever he 
wanted, except that he tried to limit his sugar intake, and 
was not willing to change his diet.  The assessment was type 
I diabetes mellitus, not well controlled.  The examiner 
stated that the veteran was not motivated to adhere to 
intensive diabetic control/regimen.  The following month, it 
was reported that the veteran had type I diabetes mellitus 
and that it was uncontrolled.  It was noted that the veteran 
was not taking Insulin as directed.  The dosage of Ultra 
Lente insulin was increased.  Diabetes mellitus was 
reportedly improving slowly when he was evaluated in May 
2000.  The dosage of Ultra Lente insulin was again increased.  
The veteran asserted that he planned on stopping his Insulin 
when he ran out.  The assessment was type I diabetes 
mellitus, uncontrolled due to noncompliance.  

The veteran was seen in a private facility in July 2000.  He 
complained of hyperglycemia.  The veteran denied weight loss, 
night sweats, increase in thirst and frequent voiding.  The 
impression was Insulin dependent diabetes mellitus and 
mild/moderate hyperglycemia.

Additional VA outpatient treatment records dated in 2000 and 
2001 are of record.  In August 2000, the veteran reported 
that he was only taking his Insulin injections, but not other 
medication.  He related that he had polyuria, polydipsia and 
increased appetite.  He stated that he was eating whatever he 
wanted and had not checked his blood sugar at home for three 
or four weeks.  Following an examination, his diabetes 
mellitus was again noted to be uncontrolled due to 
depression.  It was indicated that he was not taking his 
Insulin injections or checking his blood sugar on a regular 
basis.  The veteran's diabetes mellitus was again reported to 
be uncontrolled when he was seen in November 2000. It was 
indicated that he was not taking his Ultra Lente Insulin on a 
regular basis.  

In May 2001, it was reported that the veteran's problem was 
non-compliance.  The veteran stated that he was taking his 
Insulin.  The next month, his blood sugar was 235.  His NPH 
was increased at that time.  In July 2001, his Insulin was 
again increased.  The veteran stated in December 2001 that he 
did not take his medications when he felt well.  

The veteran was afforded a VA examination for diabetes 
mellitus in June 2002.  He claimed that his condition had 
become worse since the time of his previous VA examination in 
May 2000.  He asserted that he took five shots of Insulin a 
day to control his blood sugar, and that he used NPH twice 
daily and regular Insulin on a sliding scale three times a 
day.  He maintained that he had been hospitalized for 
ketoacidosis in 1995 or 1996.  He indicated that his vision 
was good as long as his sugar was in control.  He reported 
blurry vision when his blood sugar was elevated.  The veteran 
denied vascular complications secondary to diabetes.  He 
denied any history of heart disease or chest pain.  He stated 
that he had symptoms off and on of a tingling sensation in 
his toes.  He insisted this occurred daily.  The veteran 
reported having loss of strength to his upper and lower 
extremities.  He said that he had experienced a seizure three 
weeks earlier secondary to hypoglycemia.  He reported that he 
had urinary hesitance and left testicular tenderness.  He 
denied any other bowel or bladder dysfunction.  He reported 
that he saw his primary care provider monthly for management 
of his diabetes.  He stated that he was on a 2200-calorie 
diet.  He denied any activity restrictions.  He said that he 
had gained approximately fifteen pounds over the previous six 
months.  He denied any limitations at home secondary to his 
diabetes.  

An examination showed that the veteran's skin was negative 
for dermatitis, wounds or ulcerations.  Skin turgor was 
brisk, and the veteran's skin was negative for acanthosis 
nigricans.  There was no stasis dermatitis present.  His skin 
was negative for atrophy.  No abnormality of the eyes was 
reported.  His heart rhythm and rate were regular.  The 
extremities were negative for deformity, edema or 
discoloration.  The upper extremities and lower extremities 
were negative for muscle atrophy.  His feet were negative for 
callous formation.  Neurovascular testing of the feet with 
normal sharp and dull discrimination, vibratory sensation, 
position, sensation and light touch sensation.  The veteran 
had a reduced Achilles reflex bilaterally.  A neurological 
evaluation showed that he had reduced deep tendon reflexes to 
the extremities.  The diagnoses was diabetes mellitus, type 
2, with no "residual of neuropathy of lower extremities 
nephropathy.  Nephropathy of upper extremities on EMG studies 
related to service connected diabetes."  In addition, it was 
indicated that the veteran had a history of diabetic 
retinopathy with no sign of retinopathy on the last 
examination in December 2001.

Analysis 

A.  Increased rating

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

A 40 percent evaluation is warranted for diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities.  A 60 percent evaluation is warranted for 
diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if evaluated 
separately.  Compensable complications of diabetes are to be 
rated separately unless they are part of the criteria used to 
support a 100 percent evaluation; noncompensable 
complications are considered part of the diabetic process 
under Diagnostic Code 7913.  38 C.F.R. § 4.119, Diagnostic 
Code 7913 and Note 1.

Extensive VA outpatient treatment records establish that the 
veteran requires Insulin for management of his diabetes 
mellitus.  The Board acknowledges that his diabetes has been 
characterized as not well controlled or uncontrolled.  It is 
clear that for much of the time, this has been due to the 
fact that he has been non-compliant with the medication and 
his diet.  There is no indication in the record that the 
veteran has had a confirmed episode of ketoacidosis for more 
than five years.  Similarly, the record fails to establish 
that he has been hospitalized for hypoglycemic reactions two 
times a year.  In this regard, the Board emphasizes that when 
the veteran was seen in a private facility in July 2000, it 
was for a hyperglycemic reaction.  It must also be observed 
that during the most recent VA examination, despite the 
veteran's allegations that his condition had deteriorated, he 
insisted that his activities were not limited by his diabetes 
mellitus.  Moreover, he claimed that he was being seen for 
diabetes monthly, not twice a month, as required for a higher 
rating.  The Board concludes, therefore, that the medical 
findings on examination are of greater probative value than 
the veteran's statements regarding the severity of his 
disability.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim for an 
increased rating for diabetes mellitus.

B.  A total rating based on individual unemployability due to 
service-connected disability prior to December 3, 2000.

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the veteran 
is precluded from obtaining or maintaining any gainful 
employment consistent with his education and occupational 
experience, by reason of his service-connected disabilities.  
38 C.F.R. §§ 3.340, 3.341, 4.16.

In Hatlestad v. Derwinski, 1 Vet. App 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated there was a need for discussing whether the 
standard delineated in the controlling regulations was an 
"objective" one based on average industrial impairment or a 
"subjective" one based upon the veteran's actual industrial 
impairment.  In addition, the Board is bound in its decisions 
by the regulations, the Secretary's instructions and the 
precedent opinions of the chief legal officer of VA.  38 
U.S.C.A. § 7104(c) (West 1991).  In a pertinent precedent 
decision, the VA General Counsel concluded that the 
controlling VA regulations generally provide that veterans 
who, in light of their individual circumstances, but without 
regard to age, are unable to secure and follow a 
substantially gainful occupation as a result of service-
connected disability shall be rated totally disabled, without 
regards to whether an average person would be rendered 
unemployable by the circumstances.  Thus, the criteria 
include a subjective standard.  It was also determined that 
"unemployability" is synonymous with inability to secure and 
follow a substantially gainful occupation.  VAOPGCPREC 75-91.

In determining whether the appellant is entitled to a total 
disability rating based upon individual unemployability, 
neither appellant's non-service-connected disabilities nor 
his advancing age may be considered.  Van Hoose v. Brown, 4 
Vet. App. 361 (1993).

For a veteran to prevail on a claim based on unemployability, 
it is necessary that the record reflect some factor which 
takes the claimant's case outside the norm of such veteran.  
See 38 C.F.R. §§ 4.1, 4.15 (2002).  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A high rating in itself is a recognition that 
the impairment makes if difficult to obtain and keep 
employment.  The question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether the veteran can find employment.  See 
38 C.F.R. 4.16(a) (2002).  Van Hoose v. Brown, 4 Vet. App. at 
363.

As noted above, the combined schedular evaluation of the 
veteran's service-connected disabilities during the relevant 
time frame in this case, that is, prior to December 3, 2000, 
was 40 percent.  In Fisher v. Principi, 4 Vet. App. 57 
(1993), the Court held that in a claim for a total rating 
based on individual unemployability due to service-connected 
disabilities, where the disability rating did not entitle the 
appellant to a total disability rating under 38 C.F.R. 
§ 4.16(a), the rating board must also consider the 
applicability of 38 C.F.R. § 4.16(b), and that the decision 
or non-decision by the RO whether to refer a case to the 
Director for extra-schedular consideration is an adjudicative 
decision subject to review by the Board and the Court.  In 
this case, prior to December 3, 2000, the veteran did not 
meet the schedular standards under 38 C.F.R. § 4.16(a), and 
there is no competent evidence that he is unemployable due to 
his service-connected disabilities.  

During the VA examination in May 2000, no abnormal findings 
were recorded.  The veteran's blood sugar was found to be 
elevated.  Although he was receiving treatment for diabetes 
during 2000, the evidence did not establish that he was 
unable to work due to it.  Although he argues that he was 
unable to work due to his service-connected disability, as a 
layman, the veteran is not competent to make a medical 
conclusion as he lacks the capability to provide evidence 
that requires specialized knowledge, skill, experience, 
training or education.  See Espiritu, 2 Vet. App. 492.  

The issue in this case is whether the veteran was capable of 
performing the acts required by employment.  Clearly, his 
service-connected diabetes mellitus was not shown to be so 
severe as to preclude all forms of gainful employment prior 
to December 3, 2000.  In this regard, there is no competent 
medical evidence of record demonstrating that the veteran was 
unemployable solely due to his service-connected disability.  
The Board finds that the medical evidence of record is of 
greater probative value than the statements of the veteran.  
Thus, the preponderance of the evidence is against the claim 
for a total rating based on individual unemployability due to 
service-connected disability prior to December 3, 2000.  


ORDER

Service connection for a dental disability, to include gum 
disease, as secondary to service-connected disability, is 
denied.

An increased rating for diabetes mellitus is denied.

A total rating based on individual unemployability due to 
service-connected disability prior to December 3, 2000 is 
denied.


		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

